Under the circumstances of this case, the Family Court did not improvidently exercise its discretion in denying the father’s motion to hold the mother and the maternal grandmother in civil contempt for allegedly violating an order dated April 21, *10102010 (see Bernard-Cadet v Gobin, 94 AD3d 1030, 1031 [2012]; Matter of Porta v Muratschew, 93 AD3d 850 [2012]; Matter of Kraemer v Strand-O’Shea, 66 AD3d 901 [2009]).
The father’s remaining contentions are without merit. Rivera, J.E, Chambers, Hall and Roman, JJ., concur.